Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims filed on 01/05/2021 are accepted. 
Previous 112(b) rejections are overcome.
Claims 9 and 11-26 are pending; claims 25 and 26 are new; claims 1-8 and 10 are cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the upper and lower cross-sections are taken in a common diametric plane” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawing lack a diametric plane view of the upper and lower cross-sections that shows at least three of the multiple helical threads. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25 and 26 disclose: “wherein the upper and lower cross-sections are taken in a common diametric plane.” This limitations not described in the originally filed Specification and the drawings fail to show it. Furthermore, this limitation introduces 112(b) issues, as stated below. Therefore, the claim includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. This is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18, 20, 22, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16-18, 20, 22, 24 and 26 are indefinite for depending on claim 15.
Claims 25 and 26 disclose: “wherein the upper and lower cross-sections are taken in a common diametric plane.” This is indefinite because the fuel distributor that defines the upper and lower cross-sections is claimed as cone-shaped.  A cone has an infinite number of diametric planes (planes defined along the diameter of a circular object), since a cone constantly changes dimeter, then a different diametric plane is defined at any point throughout the conical surface of a cone. This renders the claim indefinite because it is not known at which point of the cone, the claimed diametric plane is defined. Furthermore, “taken in” renders the limitation indefinite because it isn’t positively reciting where the upper and lower cross-sections are defined, the claim merely states where they are observed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 and 11-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al (U.S. 2002/0134084) in view of Tamai (U.S. 3,887,135).
Regarding 9, Mansour teaches a injector comprising: a fuel distributor (defined by fuel conduct 58) with a fuel inlet (defined by central passage 62), and fuel outlet (defined at downstream end 114), and a liquid fuel circuit (112) for fluid communication between the fuel inlet and the fuel outlet (as seen in Fig 2), wherein the liquid fuel circuit includes fuel passage defined along a cone (downstream end 114 is cone shaped), wherein the fuel distributor includes an outer distributor ring (110) and an inner distributor ring (111) mounted within the outer distributor ring (as seen in Fig 3), an outer conical surface of the inner distributor ring (shown below) and an internal conical surface (shown below) of the outer distributor ring. However, Mansour does not teach the injector wherein the liquid fuel circuit includes a helically threaded fuel passage defined along the cone; wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring abut one another; and wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings; wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads, and wherein the fuel distributor defines an annular shape with an upper cross- section that includes at least three of the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes at least three of the multiple  
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15) wherein fluid circuit includes a helically threaded passage (defined by spiral grooves 4) defined along a cone (as seen in Fig 2b); wherein an outer conical surface of an inner distributor ring (3) and the internal conical surface of the outer distributor ring (5) abut one another (3 and 5 abut one another, as seen in Fig 1B); and wherein the helically threaded passage of the fluid circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner ring 3); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (Fig 2a) with an upper cross- section that includes at least three of the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads (as shown below), wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring (as seen in Fig 2b, the multiple helical threads extends 4 extend to the downstream tip of the inner ring 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and 
Regarding claim 11, Mansour and Tami teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1a, since both rings abut each other, the internal conical surface of the outer distributor ring defines the helical passage), and wherein the liquid fuel circuit is defined between the helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (Mansour in combination with Tamai teach the fuel circuit defined between the helically threaded fuel passage, as claimed).
Regarding claim 12, Mansour and Tamai teach an injector as recited in claim 9, further comprising a braze joint mounting the inner and outer distributor rings together, wherein the braze joint bounds the liquid fuel circuit for confining fuel flowing therethrough (braze joint taught by Mansour, as shown below).
Regarding claim 13, Mansour and Tamai teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1B of Tamai, the helically threaded passage is defined on the internal conical surface of the outer distributor since both internal conical surface of the outer distributor and outer conical surface of the inner distributor abut each other), and wherein the liquid fuel circuit is defined between the multiple-start helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical 
Regarding claim 14, Mansour and Tamai teach an injector as recited in claim 9, further comprising a weld joint mounting the inner and outer distributor rings together, wherein the weld joint bounds the liquid fuel circuit for confining fluid flowing therethrough (weld joint shown below).
Regarding claim 19, Mansour and Tamai teach an injector as recited in claim 9, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, Mansour and Tamai teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring are engaged with one another in an interference fit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
claim 23, Mansour and Tamai teach an injector as recited in claim 9, wherein at least one of the multiple helical threads is defined in the internal conical surface of the outer distributor ring (Mansour in combination with Tamai teach a helical passage defined on the internal conical surface of the outer distributor ring, since both rings 3 and 5 work together to define the helical passage) and terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation).  
Regarding claim 25, as best understood, Mansour and Tamai teach an injector as recited in claim 9, wherein the upper and lower cross-sections are taken in a common diametric plane (Fig 2a of Tamai, shows a view taken along a diametric plane, which shows the upper and lower cross-sections, as annotated below).

Regarding claim 15, as best understood, Mansour teaches an injector for use in a multipoint fuel injection system (Fig 3, multipoint limitation disclosed in paragraph 0003) comprising: first and second nozzle components (110 and 111) assembled by forming a fluid passage (112) on an at least one of: an internal conical surface (shown below) of the first nozzle component, and an outer conical surface (shown below) of the second nozzle component configured and adapted to mate with the first nozzle component to form at least a portion of a fluid circuit therebetween (as seen in Fig 3, the two components define fluid passage and are mated by the fin shown upstream of end 114), wherein the fluid passage is configured and adapted to provide passage for fluid in the fluid circuit between the first and second nozzle components (see Fig 3); wherein the fuel distributor includes an outer distributor ring (first   
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15), wherein a first and second nozzle components (3 and 5) together by engaging the second nozzle component within the first nozzle component to form a fluid distributor having a liquid fluid circuit including a helically threaded fuel passage defined along a cone (3 and 5 come together to define a helical passage via spiral grooves 4, which is in the shape of a cone, as seen in Figs 1a-2b), wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of the internal conical surface of the first nozzle component or the outer conical surface of the second nozzle component between the first and second nozzle components (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner nozzle component 3), wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component abut one another (3 and 5 abut one another, as seen in Fig 1B); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (as seen in Fig 2B) with an upper cross-section that includes at least three of the multiple helical threads and with a lower cross- section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads (as shown below), wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring (as seen in Fig 2b, the multiple helical threads extends 4 extend to the downstream tip of the inner ring 3).  

Regarding claim 16, Mansour and Tamai teach an injector as recited in claim 15, wherein the outer heat shield assembly defines an outer air circuit (96 of Mansour) configured and adapted to issue compressor discharge air outboard of fuel issued from the fuel distributor (as seen in Fig 3 and paragraph 0027 of Mansour).
Regarding claim 17, Mansour and Tamai teach an injector as recited in claim 16, wherein the outer air circuit is configured and adapted to issue a swirl-free flow of air therethrough (as seen in Fig 3 of Mansour the air is swirl-free upstream of 96).
Regarding claim 18, Mansour and Tamai teach an injector as recited in claim 16, wherein the outer air circuit is configured and adapted to issue a converging flow of air therethrough to enhance swirl imparted on a flow of compressor discharge air issued from the core air swirler (air coming from air swirler 96 converges on the flow coming from 117 to enhance swirl, as seen in Fig 3 and paragraph 0027 of Mansour).
Regarding claim 20, Mansour and Tamai teach an injector as recited in claim 15, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, Mansour and Tamai teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
Regarding claim 22, Mansour and Tamai teach an injector as recited in claim 15. However, they do not disclose wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component are engaged with one another in an interference fit.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the 
Regarding claim 24, Mansour and Tamai teach an injector as recited in claim 15, wherein at least one of the multiple helical threads is defined in the internal conical surface of the outer distributor ring (Mansour in combination with Tamai teach a helical passage defined on the internal conical surface of the outer distributor ring, since both rings 3 and 5 work together to define the helical passage) and terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation). 
Regarding claim 26, as best understood, Mansour and Tamai teach an injector as recited in claim 15, wherein the upper and lower cross-sections are taken in a common diametric plane (Fig 2a of Tamai, shows a view taken along a diametric plane, which shows the upper and lower cross-sections, as annotated below).

Mansour annotated Figure:

    PNG
    media_image1.png
    437
    846
    media_image1.png
    Greyscale

Tamai annotated figure:

    PNG
    media_image2.png
    294
    516
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not modify Mansour with the teachings of Tamai because the helical threaded passages of Tamai are used to deliver a gas, not fuel, as claimed. Examiner respectfully disagrees. One of ordinary sill in the art would look to Tamai to modify Mansour because both devices teach mixing gas and fuel. Even though the devices teach the flow passages inverted (Mansour teaches a gas passing though a center passage and fuel passing through a helical outer passage; while Tamai teaches fuel passing though a center passage and gas passing through a helical outer passage), one of ordinary skill in art would recognize that the shape of the helical passage of Tamai allows for a focused spray of fluid (as seen in Fig 3 of Tamai), which is a structure that improves atomization since the focus spray clashes with the fluid that is passing through the center passage. Even though the fluids are reversed, the combination still improves atomization because both devices use a 
Applicant further argues, for claims 23 and 24, that the combination of Mansour and Tamai fail to teach the helical threads defined in the internal conical surface of the outer distributor ring. Examiner respectfully disagrees. Examiner asserts that the threads are defined by both inner and outer rings, because without one or the other, the threads would not perform the function of swirling the fluid. Therefore, even though the helical threads of Mansour and Tamai are formed on the outer surface of the inner ring, the inner surface of the outer ring defines the helical threads, as well. Thus, reading on claim language. 
Examiner affirms that the pending claims are properly rejected in view of the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752